DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 21-30 in the reply filed on 9/20/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grepper (US 2013/0340685 A1 hereafter Grepper).
Grepper discloses an apparatus capable of resisting transmission of a scent comprising providing a wrapper as a morsel and edible to the pet where the morsel comprising a foodstuff [abstract, 0027]. The morsel is used to wrap a medicament needed by the pet [0006, Figure 5-7]. The wrap can be folded and permanently deformed to encompass the medicament [Figures].  The apparatus further comprises a cover for the morsel where the cover has an inner and outer surface, where the cover separates the morsel/wrapper from one another [Figure 11]. The medicament is then embedded in the wrapper/morsel and reshaped via manual manipulation [0036-0038]. The morsel is then administered to the pet 0041]. The cover can be reapplied [0043]. The wrapper/morsel is formed as a sheet having a defined width and length larger than the thickness of the sheet [Figure 8 and 9]. The cover is allowed for manipulation with fingers [Figure 10]. The cover can be cellophane which is a moisture resistant material [0039]. The cover is sized larger and in a re-sealable bag for reopening and re-folding or storage [0038-0042].  The outer cover can be a re-sealable bag allowing for non-destructive opening and closing the cover allowing access to the wrapper/morsel enclosed within [0038].  These disclosures render the claims anticipated.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murwitz (US 2011/0091522) discloses a wrapper/cover for a medicament where the cover is non-destructively opened and the morsel can be manipulated from the outside.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618